DETAILED ACTION
1.	Claims 6-17 of U.S. Application 16/759443 filed on April 27, 2020 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on April 27, 2020, January 25, 2021 and March 29, 2022 are in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 6, 8, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ipposhi et al (Ipposhi) (WO 2013118703, see English Machine Translation attached).
	Regarding claim 6, Ipposhi teaches (see fig. 1 below) a control device (50)-integrated rotary electric machine (title, Abstract, page 2, page 6) comprising: 
a rotor (35) fixed to a rotor shaft (39) (pages 2 and 4); 
a stator (40) formed by stacking electromagnetic steel sheets, and provided so as to be separated from the rotor (35) and surround the rotor (35) (fig. 19; pages 2 and 5); 
a stator winding (44) wound on the stator (40) (page 5); 
a cylindrical member (5) provided in contact with the stator (40) (page 2); 
a frame (13) provided in contact with the cylindrical member (5) and retaining the stator (40) (page 3); and 
a control device (50) having a heat sink (20) in contact with an inner side of the frame (13), and configured to supply power to the stator winding (44) (fig. 1; Abstract; pages 2, 4 and 6), 
wherein the cylindrical member (5) has a flange portion (see annotated fig. 1 below) at an end thereof, and the flange portion (see annotated fig. 1 below) is held between the frame (13) and the heat sink (20) (fig. 1; Abstract; pages 2, 4 and 6).

    PNG
    media_image1.png
    608
    752
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    417
    602
    media_image2.png
    Greyscale

Regarding claim 8/6, Ipposhi teaches (see figs.1 and 3 above) the flange portion (see annotated fig. 3 above) is formed in a divided manner at a plurality of locations at the end of the cylindrical member (5) (fig. 3; Abstract; pages 2, 4 and 6).
Regarding claim 12/6, Ipposhi teaches (see figs. 1 and 3 above) the cylindrical member (5) has a cutout (9) extending in an axial direction so as to reach both ends of the cylindrical member (5) (pages 2 and 3).
Regarding claim 14/8/6, Ipposhi teaches (see figs. 1 and 3 above) the cylindrical member (5) has a cutout (9) extending in an axial direction so as to reach both ends of the cylindrical member (5) (pages 2 and 3).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ipposhi in view of Fukuda et al (Fukuda) (JP 2011217434, see English Machine Translation attached).
Regarding claim 7/6, Ipposhi teaches the device of claim 6 but does not explicitly teach the flange portion is formed over an entire circumference at the end of the cylindrical member.
However, Fukuda teaches (see fig. 6 below) the flange portion (34) is formed over an entire circumference at the end of the cylindrical member (30) (page 5) in order to reduce noise and vibration (Fukuda, page 5).

    PNG
    media_image3.png
    565
    570
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ipposhi and provide the flange portion is formed over an entire circumference at the end of the cylindrical member as taught by Fukuda in order to reduce noise and vibration (Fukuda, page 5).
Regarding claim 13/7/6, Ipposhi in view of Fukuda teaches the device of claim 7,  Ipposhi further teaches (see figs. 1 and 3 above) the cylindrical member (5) has a cutout (9) extending in an axial direction so as to reach both ends of the cylindrical member (5) (pages 2 and 3).
8.	Claims 9, 11, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ipposhi in view of Sato et al (Sato) (U.S. PGPub No. 20140197705).
Regarding claim 9/6, Ipposhi teaches the device of claim 6 but does not explicitly teach an inner diameter of the cylindrical member at the end where the flange portion is formed is greater than an inner diameter of a trunk portion of the cylindrical member.
However, Sato teaches (see figs. 3 and 4 below) an inner diameter of the cylindrical member (04) at the end where the flange portion (04b) is formed is greater than an inner diameter of a trunk portion (04d) of the cylindrical member (04) (fig. 4; Abstract; ¶ 49; ¶ 50) in order to prevent deformation and improve manufacturing accuracy, thereby preventing a deterioration of motor characteristics (Sato, ¶ 25; ¶ 49).

    PNG
    media_image4.png
    387
    597
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    424
    602
    media_image5.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ipposhi and provide an inner diameter of the cylindrical member at the end where the flange portion is formed is greater than an inner diameter of a trunk portion of the cylindrical member as taught by Sato in order to prevent deformation and improve manufacturing accuracy, thereby preventing a deterioration of motor characteristics (Sato, ¶ 25; ¶ 49).
Regarding claim 11/8/6, Ipposhi in view of Sato teaches the device of claim 8 but does not explicitly teach an inner diameter of the cylindrical member at the end where the flange portion is formed is greater than an inner diameter of a trunk portion of the cylindrical member.
However, Sato teaches (see figs. 3 and 4 above) an inner diameter of the cylindrical member (04) at the end where the flange portion (04b) is formed is greater than an inner diameter of a trunk portion (04d) of the cylindrical member (04) (fig. 4; Abstract; ¶ 49; ¶ 50) in order to prevent deformation and improve manufacturing accuracy, thereby preventing a deterioration of motor characteristics (Sato, ¶ 25; ¶ 49).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ipposhi and provide an inner diameter of the cylindrical member at the end where the flange portion is formed is greater than an inner diameter of a trunk portion of the cylindrical member as taught by Sato in order to prevent deformation and improve manufacturing accuracy, thereby preventing a deterioration of motor characteristics (Sato, ¶ 25; ¶ 49).
Regarding claim 15/9/6, Ipposhi in view of Sato teaches the device of claim 9,  Ipposhi further teaches (see figs. 1 and 3 above) the cylindrical member (5) has a cutout (9) extending in an axial direction so as to reach both ends of the cylindrical member (5) (pages 2 and 3).
Regarding claim 17/11/8/6, Ipposhi in view of Sato teaches the device of claim 11,  Ipposhi further teaches (see figs. 1 and 3 above) the cylindrical member (5) has a cutout (9) extending in an axial direction so as to reach both ends of the cylindrical member (5) (pages 2 and 3).
9.	Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ipposhi in view of Fukuda as applied to claim 7 above, and further in view of Sato.
Regarding claim 10/7/6, Ipposhi in view of Fukuda teaches the device of claim 7 but does not explicitly teach an inner diameter of the cylindrical member at the end where the flange portion is formed is greater than an inner diameter of a trunk portion of the cylindrical member.
However, Sato teaches (see figs. 3 and 4 above) an inner diameter of the cylindrical member (04) at the end where the flange portion (04b) is formed is greater than an inner diameter of a trunk portion (04d) of the cylindrical member (04) (fig. 4; Abstract; ¶ 49; ¶ 50) in order to prevent deformation and improve manufacturing accuracy, thereby preventing a deterioration of motor characteristics (Sato, ¶ 25; ¶ 49).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ipposhi in view of Fukuda and provide an inner diameter of the cylindrical member at the end where the flange portion is formed is greater than an inner diameter of a trunk portion of the cylindrical member as taught by Sato in order to prevent deformation and improve manufacturing accuracy, thereby preventing a deterioration of motor characteristics (Sato, ¶ 25; ¶ 49).
Regarding claim 16/10/7/6, Ipposhi in view of Fukuda and Sato teaches the device of claim 10,  Ipposhi further teaches (see figs. 1 and 3 above) the cylindrical member (5) has a cutout (9) extending in an axial direction so as to reach both ends of the cylindrical member (5) (pages 2 and 3).
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tomizawa (U.S. PGPub No. 20140339966) teaches a motor casing of a driving device has a cylindrical wall portion, a bottom wall portion and a bearing holding portion formed in the bottom wall portion. An electric motor has a stator, a shaft and a rotor. A motor control unit controls operation of the electric motor. A first frame, to which the motor control unit is fixed, is provided between the motor control unit and the bottom wall portion of the motor casing. A first contacting portion is formed in the bottom wall portion and projected toward the first frame. The first contacting portion is in contact with the first frame at a front-side surface of the first contacting portion. A contacting surface area between the motor casing and the first frame is limitedly reduced, to thereby reduce noise caused by vibration. In addition, since a sufficient surface pressure can be obtained, strength of the driving device in its axial direction is increased.
Mills (U.S. PGPub No. 20130259720) teaches an electric pump comprises an outer housing including a motor cavity and a controller cavity separated by a partition wall. An inner housing is positioned within the motor cavity of the outer housing. One of the inner and outer housings includes radially extending ribs positioned adjacent to the other of the inner and outer housings to define a coolant flow path between the inner housing and the outer housing. The flow path is partially defined by the partition wall. An electric motor is positioned within the inner housing and includes a hollow rotor shaft driving a pump member. The hollow rotor shaft forms a portion of the coolant path and interconnects a volume between the inner and outer housings with a low pressure cavity containing the pump member. A controller is positioned within the controller cavity in heat transfer relation with the partition wall.
Kudose (U.S. PGPub No. 20110080064) teaches a stator of an electric rotating machine includes a stator core constituted of a plurality of split cores joined to one another in a ring, a plurality of phase windings wound around the stator core, and an outer casing to an inner periphery of which an outer periphery of the stator core is fitted with clamping margin therebetween. The outer casing is provided with a brim including at least two brim portions at at least one of axial ends thereof. The brim portions are spaced from each other in a circumferential direction of the outer casing and project in a direction receding from a center axis of the outer casing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834